Citation Nr: 1452753	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-32 631	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for PTSD and assigned an initial 50 percent rating for this disability retroactively effective from October 14, 2010.  

As support for these claims, the Veteran testified at a hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The Veteran submitted additional evidence during the hearing and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2014).  

In his October 2012 hearing testimony, the Veteran maintained that he was unemployable because of his service-connected psychiatric disability.  In several precedent decisions, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim for a TDIU is part and parcel of an increased-rating claim, so not a separate claim, when this derivative claim is either expressly alleged or otherwise raised by the record.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran raised this additional claim in conjunction with his 
increased-rating claim for his PTSD, the Board is additionally assuming jurisdiction over this derivative TDIU claim.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).



FINDINGS OF FACT

1.  Prior to October 10, 2013, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to such symptoms as:  sleep impairment, nightmares, anger, anxiety, irritability, intrusive thoughts, panic attacks, and flashbacks, albeit with no indication of obsessional rituals interfering with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships. 

2.  Since October 10, 2013, however, his PTSD has caused what amounts to total occupational and social impairment.

3.  Because a 100 percent schedular rating for the PTSD consequently is being assigned as of October 10, 2013, the derivative claim for a TDIU, as of that date, is moot.  


CONCLUSIONS OF LAW

1.  Prior to October 10, 2013, the criteria were not met for an initial rating higher than 50 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14,4.125-4.130, Diagnostic Code 9411 (2014).  

2.  But as of October 10, 2013, the criteria are met for a higher, and maximum possible, 100 percent schedular rating for the PTSD.  Id.

3.  As a 100 percent schedular rating for the PTSD is being awarded as of October 10, 2013, the derivative TDIU claim, as of October 10, 2013, is dismissed.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

Here, the Veteran is challenging the initial evaluation assigned following the granting of service connection for his PTSD.  The Court has held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  A September 2011 SOC adjudicated the downstream claim after the Veteran had expressed his timely disagreement with the initial rating assigned for his PTSD.  

Therefore, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice, certainly not shown that any such error is outcome determinative of the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA also has a duty to assist the Veteran with this initial-rating claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file for consideration.  

He was also provided VA compensation examinations that, collectively, contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating his PTSD in relation to the applicable rating criteria.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not made the RO or the Board aware of any additional evidence needing to still be obtained in order to fairly decide the appeal of this claim.  He has been given ample opportunity to present evidence and argument in support of this claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of his appeal of this claim has been obtained and it is ripe for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  


II.  The Merits of the Increased-Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected PTSD has been initially rated as 50-percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this General Rating Formula, which concerns all mental disorders other than eating disorders, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board also will consider Global Assessment of Functioning (GAF) scores that have been assigned.  The GAF score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41 to 50 is indicative of "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to October 10, 2013

With the sole focus on his mental disorder, the Veteran's service-connected PTSD does not warrant a rating higher than 50 percent prior to October 10, 2013.

In December 2010, the Veteran was afforded a VA examination for his service-connected PTSD.  He reported experiencing sleep impairment, nightmares approximately once a week, recurrent and intrusive distressing recollections of his stressor event, avoidant behavior, isolative behavior, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and occasional panic attacks in crowds and stores.  He admitted to having no close friends and wanting to be a loner.  The Veteran indicated that during his free time, he likes to fish and work on cars.  He reported an attempt to overdose on methamphetamine in 1998 and being involved in several altercations because he has a short fuse and is hot tempered.  However, he informed the examiner that he had been "pretty cool" within the past seven to eight years.  He indicated he was married for thirty years before it ended in 2000, but since that time he had had another significant other.  He admitted to being estranged from his children, having no close friends, and being alone during his leisure activities.  He stated that he doesn't like going out because he does not trust others, but reported having a satisfying job.  He reported that his usual occupation is a water truck driver, but that he was then currently unemployed.  He explained that most of his work was seasonal and that he would resume truck driving in the spring.  

On objective mental status evaluation, the examiner observed the Veteran was clean and casually dressed.  He appeared hyperactive and restless with unremarkable speech.  His mood was anxious and happy, and his attitude was considered by the examiner as cooperative and attentive.  The examiner noted that, although both thought process and thought content were unremarkable, the Veteran appeared easily distracted and had a short attention span.  The examiner described him as being of average intelligence, but did not understand the outcome of his behavior and only partially understood that he had a problem.  The Veteran denied having delusions, hallucinations, obsessive/ritualistic behavior, homicidal thoughts, and suicidal thoughts.  The examiner noted that the Veteran did not have inappropriate behavior and interpreted proverbs appropriately.  He displayed good impulse control, and his remote, recent, and immediate memory were noted by the examiner as being moderately impaired.  The examiner further added that, although there was no total occupational and social impairment due to the service-connected PTSD, the Veteran displayed reduced reliability and productivity due to his service-connected PTSD.  The examiner diagnosed PTSD and assigned a GAF score of 55.  The examiner indicated the Veteran's symptoms and impairments related to his service-connected PTSD were moderate in severity.  

In August 2012, the Veteran underwent a private psychological assessment.  According to the report of that additional evaluation, he mentioned difficulty with depressed mood, anxiety, panic symptoms, difficulty with concentration, obsessive thinking, sleep impairment, nightmares, elevated startle response, isolative behavior, and hypervigilance.  He admitted to having transient suicidal ideation, as well as difficulty with long- and short-term memory.  He admitted to having few friends and stated that his distress had significantly impacted his work, social and intimate relationships.  He reported losing a job because of distress and his inability to work around others.  

On objective mental status evaluation, the examining private clinician observed the Veteran was casually dressed and displayed appropriate personal hygiene.  His affect was flattened and subdued, and his mood appeared depressed.  His speech was described as being clear and coherent.  He was oriented as to time, place, and person, and there was no evidence of thought disorder or delusional systematization.  His associations were described as being logical, but presented in a circumstantial manner.  There were no auditory or visual hallucinations, and both insight and judgment abilities appeared intact.  The evaluating clinician noted that the Veteran revealed transient suicidal ideation, but appeared not to be in imminent danger of harm to himself or others.  That clinician diagnosed PTSD and assigned a GAF score of "45/50."

Given this evidence during this initial period, the Veteran's service-connected PTSD did not more nearly approximate the criteria for a 70 percent disability rating, that is, at least prior to October 10, 2013.  This evidence, especially in combination, describes a fairly consistent pattern of symptoms and manifestations of sleep impairment, nightmares, anxiety, depression, intrusive thoughts, and panic attacks.  Furthermore, the Veteran had ability to establish and maintain effective relationships, as confirmed by the one with his girlfriend after the divorce from his wife of many years.  Thus, while he may have had difficulty in establishing and maintaining social contacts, there was no evidence of any severe or serious inability to do so, as required for a higher 70 percent disability rating, much less complete inability required for an even higher 100 percent disabling rating.

Other symptoms and, more importantly, consequent social and occupational impairment required for the higher 70 percent disability evaluation were neither complained of nor observed by mental health care providers during this initial period under review.  Review of the records from this time frame shows there was no evidence of the Veteran having any obsessive or ritualistic behavior or speech intermittently illogical, obscure, or irreverent.  Additionally, he was generally described as having normal grooming and hygiene.  As well, there was no evidence of him demonstrating near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, his level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

While it is noteworthy that the Veteran has experienced suicidal ideations, they have been transient with no actual plans or attempts.  As noted in the August 2012 private assessment, he admitted to having thoughts of suicide, but this evaluating clinician found no evidence of the Veteran being in imminent danger to himself or others.  

The Board is also cognizant of the Veteran's assigned GAF scores of 55 and 45/50, as noted in the December 2010 VA examination report and August 2012 private report, respectively.  While the score of 45/50 denotes serious symptoms of PTSD, the Board finds that the Veteran's overall clinical disability picture does not justify assignment of the next-higher 70 percent rating.  The GAF score of 55 is found to be more consistent with the demonstrated symptomatology of record.  Such GAF score is indicative of just relatively moderate symptoms, in comparison, and when considering the evidence as a whole does not justify assignment of the higher 70 percent rating versus continuation (at least during this initial period) of the lesser 50 percent rating.  The Board reiterates that an examiner's classification of the level of psychiatric impairment, by words or a GAF score, is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a) (2013).

In adjudicating this claim for a higher initial rating for the Veteran's service-connected PTSD, the Board as well has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  


According to the holding Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology (e.g., sleep impairment, nightmares, anger, anxiety, irritability, intrusive thoughts, panic attacks, and flashbacks).  This disability does not result in any impairment or symptoms falling so far outside the Rating Schedule as to render it inadequate to properly evaluate this disability.  Consequently, referral of this claim for extra-schedular consideration is unwarranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  

The preponderance of the evidence is against the Veteran's claim for an initial rating exceeding 50 percent prior to October 10, 2013, for his PTSD, so this portion of the claim must be denied.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  

As of October 10, 2013

In October 2013 the Veteran had another VA compensation examination reassessing the severity of his service-connected PTSD.  He informed the examiner that he did not take any prescribed medications for this service-connected disability and had not received treatment from a mental health counselor.  But he indicated that he has problems sleeping and drinks approximately four to five beers nightly just so he can sleep.  He admitted to having a girlfriend for approximately fourteen years, but added that his relationship with his kids is not well.  He reported not being very social, going around crowds of people, and not having any friends.  He said he worked for years driving a water truck in the mountains, but he explained that he always drove the truck alone or just with his dog, so was not around anyone else.  Prior to him being laid off in August 2010, he added that he could not remember things.  He informed the examiner that he consequently would write down what they told him to do, but even then forgot it and still ended up not doing the required work.  

Mental status testing showed that the Veteran displayed a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, and mild memory loss.  The examiner also noted that the Veteran has difficulty in establishing and maintain effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The examiner concluded the Veteran has severe PTSD.  She explained that his symptoms are significant and negatively impact his social and occupational functioning.  His GAF score was only 41, which, according to the DSM, affirms there is "serious" impairment in his occupational and social functioning.  

Based on this more recent evidence, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a higher 100 percent schedular rating as of October 10, 2013.  The October 2013 VA examiner characterized the Veteran's PTSD as severe or serious and noted that his symptoms are significant and negatively impact his social and occupational functioning.  Additionally, the VA examiner concluded that the Veteran's service-connected PTSD now causes what amounts to total occupational and social impairment.  Therefore, although all of the enumerated symptoms listed for a 100 percent rating are not necessarily shown, they need not be, and the Board finds that the severity of the Veteran's PTSD symptoms and, more importantly, the consequent effect of those symptoms on his social and occupational functioning justify assigning this higher, and maximum possible, 100 percent schedular rating for his PTSD as of October 10, 2013.  See Mauerhan, Claudio, supra.  See also Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  

TDIU as of October 10, 2013

Because the Board has just determined that the Veteran's PTSD warrants a 100 percent schedular rating as of October 10, 2013, the derivative claim for a TDIU is rendered moot, at least as of that date.  The Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the Court held that a TDIU could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Unlike the situation in Bradley, however, the Veteran in this case is only receiving compensation for one disability, which is the psychiatric disorder (PTSD) for which this 100 percent scheduler rating is being assigned.  Therefore, Bradley is distinguishable from this case, and the award of this higher 100 percent schedular evaluation does indeed render the TDIU claim moot.  


ORDER

A rating higher than 50 percent for the PTSD prior to October 10, 2013, is denied.  

But a higher 100 percent rating is granted for the PTSD as or October 10, 2013, subject to the statutes and regulations governing the payment of VA compensation.  

Consequently, the derivative claim of entitlement to a TDIU as of October 10, 2013, is dismissed.


REMAND

Despite the dismissal of the TDIU claim as of October 10, 2013, the Board finds that the current evidentiary record is insufficient to allow proper adjudication of this derivative TDIU claim prior to October 10, 2013.  In light of this deficiency in the evidence during this immediately preceding period that also is at issue, the Board finds that a "retrospective" medical opinion is needed addressing the level of occupational impairment owing to this service-connected PTSD prior to October 10, 2013, as this would be most helpful in determining whether a TDIU is warranted prior to October 10, 2013.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Prior to October 10, 2013, the Veteran's combined rating was 50 percent, so he did not have sufficient rating for his PTSD (his only service-connected disability) to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  But it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled, so even if instead requiring consideration of this benefit on an extra-schedular basis under the special provisions of § 4.16(b).

Rating boards are to refer to the Director of the Compensation and Pension (C&P) Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disability but who fail to meet the percentage requirements set forth in § 4.16(a).

Where a claimant does not meet the schedular requirements of § 4.16(a), the Board has no authority to assign a TDIU under § 4.16(b) in the first instance and at most may only refer the claim to the C&P Director for extra-schedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, if and only if, there is indication the Veteran was unemployable for the period in question owing to his service-connected disability, the claim must be referred for consideration by the Director of C&P.  

Accordingly, this remaining portion of the appeal is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a TDIU claim. 

2.  Notify the Veteran that he may submit lay statements from himself as well as from others having first-hand knowledge of his PTSD symptoms and their consequent severity, including their impact on his ability to work in a substantially gainful capacity prior to October 10, 2013 (the effective date of the 100 percent schedular rating for his PTSD).  He should be provided an appropriate amount of time to submit this supporting lay evidence. 


3.  Thereafter, send the claims file to an appropriate VA compensation examiner for a "retrospective" medical opinion concerning the severity of the Veteran's PTSD symptoms on his occupational functioning prior to October 10, 2013.  The claims file, including a complete copy of this decision and remand and all newly-associated evidence, must be made available to and reviewed by the examiner in conjunction with the examination report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  

All findings, along with a fully articulated medical rationale for all opinion expressed, must be set forth in the examination report. 

4.  Then consider whether this claim for a TDIU prior to October 10, 2013, should be referred to the Director of the C&P Service or Under Secretary for Benefits for consideration of entitlement to this benefit on an 
extra-schedular basis under the special provisions of § 4.16(b).

5.  If a TDIU prior to October 10, 2013, is denied or not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining portion of this claim.  


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


